PRESENT: Kinser, C.J., Lemons, Goodwyn, Millette, and Mims, JJ.,
and Russell and Lacy, S.JJ.

DONALD JOSEPH CONLEY
                                              OPINION BY
v.   Record No. 120139            SENIOR JUSTICE CHARLES S. RUSSELL
                                           November 1, 2012
COMMONWEALTH OF VIRGINIA

               FROM THE COURT OF APPEALS OF VIRGINIA

      This appeal presents the question whether an equally

divided Court of Appeals, sitting en banc, may reverse a

judgment previously entered by a panel of that Court. 1     The

question arises in the context of a petition for a writ of

actual innocence brought within the original jurisdiction of the

Court of Appeals.

                         Facts and Proceedings

      In February 2004, Donald Joseph Conley was convicted in the

General District Court of the City of Chesapeake of driving

under the influence (DUI).    He was convicted in the same court

of a second DUI offense in April of that year.    In November of

that year, he was convicted in the Circuit Court of the City of

Chesapeake of a felony third offense, DUI after being twice

convicted of the same offense within ten years.    He was

sentenced to five years' imprisonment, with three years

suspended.   His appeals were unsuccessful.


      1
       In the present case, the Court of Appeals en banc
effectively reversed a panel's judgment by ordering that it be
"withdrawn."
     In 2005, Conley filed in this Court a petition for a writ

of habeas corpus with respect to his second (April 2004)

misdemeanor DUI conviction, one of the two predicate offenses

underlying his felony conviction. 2   He claimed that he had asked

his attorney to appeal the April 2004 conviction to the circuit

court but that his attorney had failed to do so.    At the

Commonwealth's request, this Court, in March 2006, granted him a

belated appeal of the second DUI conviction.    No further action

was taken in that case until counsel was appointed to represent

Conley in November 2009.   In February 2010, the circuit court

granted Conley's motion to dismiss the second DUI case for

denial of Conley's right to a speedy trial.

     In March 2010, Conley filed a petition in the Court of

Appeals for a writ of actual innocence with respect to his

felony conviction.   That petition is the subject of this appeal.

Conley contended that he was innocent of the felony because one

of the requisite predicate misdemeanor convictions had been

dismissed with prejudice because of a violation of his speedy

trial rights.

     The case was heard by a three-judge panel.    On June 15,

2011, the panel, one judge dissenting, granted Conley's petition

and remanded the case to the circuit court for resentencing on


     2
       Conley did not file a petition for habeas corpus as to his
felony conviction.
                                 2
the lesser-included offense of DUI, second conviction.    The

Commonwealth filed a petition for a rehearing en banc, which the

Court granted, staying the panel decision.

     On November 15, 2011, the Court of Appeals, with ten judges

sitting en banc, heard arguments on the petition.    On

December 16, 2011, the Court entered an order stating:    "Upon

rehearing en banc, the petition for writ of actual innocence is

dismissed without opinion by an equally-divided Court.

Accordingly, the order previously entered by a panel of this

Court on June 15, 2011 is withdrawn."    The order identified the

five judges voting to grant the writ and the five judges who had

voted to refuse it.   We awarded Conley an appeal.

                             Analysis

     This appeal presents a pure question of law to which we

apply a de novo standard of review.     Courtney v. Commonwealth,

281 Va. 363, 366, 706 S.E.2d 344, 345 (2011).    In deciding

petitions for writs of actual innocence, the Court of Appeals

acts as a court of original jurisdiction.     Haas v. Commonwealth,

283 Va. 284, 292, 721 S.E.2d 479, 482 (2012).    Therefore, there

was no decision of another tribunal before the Court of Appeals

for appellate review in the present case.    Rather, the Court

sitting en banc had before it for review only the decision of

its own panel.



                                 3
      Code § 17.1-402(E) is dispositive of the question before

us.   It provides:

      The court may sit en banc with no fewer than
      eight judges. In all cases decided by the court
      en banc, the concurrence of at least a majority
      of the judges sitting shall be required to
      reverse a judgment, in whole or in part.

This language is plain and unambiguous.   It applies to all cases

decided by the Court of Appeals en banc, without any distinction

between the Court's appellate or original jurisdiction.   The

panel's decision was a "judgment" within the terms of the

statute because it disposed of all issues in the case and

ordered the issuance of a writ of actual innocence.   See, e.g.,

McLane v. Vereen, 278 Va. 65, 72, 677 S.E.2d 294, 298 (2009)

(final judgment "disposes of the entire matter before the court,

giving all the relief contemplated . . . .").   Pursuant to Code

§ 17.1-402(E), that judgment could only have been withdrawn and

thus reversed by a majority of the judges sitting in the Court

en banc.   The proceedings of the Court en banc, therefore, had

no effect on the panel's decision. 3




      3
       In addition to his assignment of error with respect to the
lack of an en banc majority, Conley also assigns error to the
Court of Appeals' failing, in consideration of the merits, to
find him guilty of a misdemeanor second DUI in lieu of a felony
third DUI conviction. Because his first assignment of error is
dispositive, we do not reach the second.
                                 4
                           Conclusion

     For the reason stated, we will reverse and annul the

judgment of the Court of Appeals en banc and remand the case to

that Court with direction to vacate the stay and reinstate the

judgment of the panel.

                                           Reversed and remanded.




                                5